                                                                                  FILED
UNITED STATES DISTRICT COURT
                                                                               IN CLERK'S OFFICE
                                                                           US DISTRICT COURT E D
                                                                                                        \t
EASTERN DISTRICT OF NEW YORK
                                                                          iK NUV 0 8 2018           W
ANEB SENKITA EL,
                                                                           BROOKLYN OFFICE
                                     Plaintiff,
                                                          ORDER
                      -against-
                                                          13-CV-4079(ENV)(ST)
MAYOR OF THE CITY OF NEW YORK,et al.

                                     Defendants.
                                                      X



VITALIANO,D.J.

       This action was filed on July 17,2013, by plaintiff Aneb Senkita El, against a variety of

defendants, including the Mayor ofthe City of New York,the New York City Police Department

("NYPD"),a judge, and several NYPD officers. Occasioned by plaintiffs failure to appear for a

deposition and to comply with discovery orders, defendants moved to dismiss the case for failure

to prosecute, pursuant to Rule 41(b)ofthe Federal Rules of Civil Procedure. See Mot. to

Dismiss(ECF No. 78). The Court respectfully referred the motion to Magistrate Judge Steven

Tiscione.


       By Report and Recommendation("R&R"),dated October 16, 2018, Judge Tiscione

recommended that the motion be granted and the action dismissed. R&R(ECF No. 82).

Specifically, he analyzed the five factors set forth by the Second Circuit in Lewis v. Rawson,564

F.3d 569, 576(2d Cir. 2009), and determined that each factor favored dismissal. With notice of

the time to object properly given,see R&R at 6, no party has filed an objection to the R&R,and

the time to do so has passed.

       Where no timely written objection has been filed, a district judge need only review such

an R&R for clear error. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp..,

54 F. Supp. 3d 279, 283(E.D.N.Y. 2014). In accordance with that standard of review,the Court


                                                  1
has carefully examined Judge Tiscione's R&R,and finds it to be correct, well-reasoned, and free

of any clear error. The Court,therefore, adopts the R&R,in its entirety, as the opinion ofthe

Court.


                                            Conclusion


         For the foregoing reasons. Magistrate Judge Tiscione's R&R is adopted, in its entirety, as

the opinion of the Court. Defendants' motion is granted, and this action is dismissed with

prejudice for failure to prosecute.

         Regardless of whether and by whom filing fees may have been paid to commence this

action, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and, therefore, informa pauperis status is denied for the

purpose of any appeal. Coppedge v. United States, 369 U.S. 438,444-45, 82 S. Ct. 917,8 L. Ed.

2d 21 (1962).

         The Clerk of Court is directed to enter judgment accordingly and to close this case.

         So Ordered.


Dated: Brooklyn, New York
         November 6,2018


                                                          /s/ USDJ ERIC N. VITALIANO

                                                            ERICN. VITALIANO
                                                            United States District Judge
